Citation Nr: 9929629	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.   98-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement for service-connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from April 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service-connection for frozen 
feet.


FINDING OF FACT

There is no competent evidence of record that shows the 
appellant's present bilateral foot condition is etiologically 
related to his service.


CONCLUSION OF LAW

A claim for service-connection for the appellant's residuals 
of frozen feet is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant has " the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. 
§ 5107(a) (West 1991).  If he or she has not presented such 
evidence, the appeal fails as to that claim, and the Board is 
under no duty to assist the appellant in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to be 
well grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the in-service 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required.  Grottveit v. 
Brown, 5 Vet. App. 81, 93 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent evidence is required.  Id.

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. At 495.  With regard to the showing of a 
chronic disability in service chronicity could be shown by 
"either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period.  Id.

The evidentiary assertions by the claimant are to be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  The veteran as a layperson is not competent to 
provide such evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Where the claimant has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to the 
claim, including no duty to obtain a medical examination or 
opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Service medical records indicate that in June 1970 the 
appellant reported foot trouble.  Examination showed a little 
corn on his toe and open cracked places under the toes of 
both feet.  He complained of pain in both feet.  He reported 
that he had had trench foot or frostbite in January 1969 
during advanced infantry training.  His remaining service 
medical records do refer to trench feet or frostbite of the 
feet.  His separation examination report dated in March 1971 
indicates that his feet were normal.

Post service medical records include an October 1971 VA 
examination that did not indicate the appellant suffered from 
residuals of frozen feet.  VA medical records dated in 1997 
indicate that in March 1997 the appellant reported that he 
had had a rash or fungus on his feet for many months.  He 
also reported a history of frostbite.  He was diagnosed with 
tinea pedis and a history of frostbite of the feet.  He was 
prescribed medication.  

The appellant had a hearing at the RO in October 1997.  He 
testified that he developed frozen feet during his graduation 
from advanced infantry training; that he was in the hospital 
for 6 weeks at Fort Polk receiving treatment for his feet; 
that after service, the only treatment he received for his 
feet was for in -grown toenails; and that that he did not 
receive any type of private treatment.  His wife of two years 
testified that she knew the appellant before service; that 
she was not aware that he had foot problems before service; 
and that his condition did not flare-up until lately.

In October 1997, the RO requested records of the appellant's 
hospitalization at the Fort Polk Hospital.  A response 
received from the service department, Fort Polk, was to the 
effect that all such records had been forwarded to the 
records repository (National Personnel Records Center).  In 
December 1997, the National Personnel Records Center informed 
the RO that there were no additional service medical records 
of the appellant's on file. 

The appellant and his wife testified again at the RO in 
August 1998.  He testified that it was on December 12, 1969 
that he graduated from advanced infantry training and 
developed frostbite; and that he was currently seeking 
private medical treatment for his feet.  However, he did not 
provide the name or address of his private health care 
provider.  He submitted into evidence a copy of a portion of 
his service personnel records and a copy of a newspaper 
weather forecast on December 12, 1969 showing that 
temperatures in the southwest part of Mississippi were 
expected to drop to 30 to 36 degrees. 

The Board finds, based on the evidence of record and the 
pertinent laws and regulations, that the appellant's claim 
for service-connection for residuals of frozen feet is not 
well grounded.  In reaching this conclusion, the Board 
accepts as credible the history of trenchfoot or frostbite 
found in the service medical records.  However, there is no 
competent evidence of any residuals of trenchfoot or 
frostbite subsequently, either during service, at separation 
from service, on the initial VA examination shortly after 
service or afterwards.  In fact, there is no evidence of any 
foot disorder at all until many years after service, when the 
appellant presented with tinea pedis.  There is no medical 
opinion linking this skin disorder or any other foot disorder 
to the episode of frostbite or trenchfoot in service.  
Because not all the elements necessary to well ground the 
claim are present, it must be denied.

The Board notes that in a November 1998 Supplemental 
Statement of the Case, the RO informed the appellant of the 
information needed to well ground his claim.  The appellant 
has not submitted that evidence.  Moreover, in view of the 
appellant's response to the RO's development actions taken, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).



ORDER

Entitlement to service-connection for residuals for residuals 
of frozen feet is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

